DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Join Inventors
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately 
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-16 and 18 of U.S. Patent No. 10,825,076. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the rejected claims achieve a similar outcome using the same computing structures.
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 8, 14 and 20 of U.S. Patent No. 10,699,328. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the rejected claims achieve a similar outcome using the same computing structures.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without adding significantly more. The claim recites an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of 
Certain Methods of Organizing Human Activity include: 
Fundamental economic principles or practices, 
Commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and 
Managing personal behavior or relationships or interaction between people (including social activities, teaching and following rules or instructions).
Mathematical Concepts
Mathematical relationships
Mathematical formulas
Mathematical calculations
Mental Processes
Concepts performed in the human mind (including an observation, evaluation, judgement, opinion)
Step 1
In the instant case, claim 11 is directed to a process. 
Step 2A Revised (First Prong)
Determine whether Claim 24 is directed to a judicial exception. Claim 1 is representative of claims 1-10 and 12-20. 
Elements of an abstract idea are underlined:
Claim 11. A method comprising:
 receiving a request for a picked order comprising: 
a conveyance type; and 
one or more goods; 
estimating a fulfillment time interval to make ready the one or more goods of the picked order by:
evaluating whether the picked order is able to be batched in a picked order batch; and 
when the picked order is able to be batched, evaluating the conveyance type to determine a conveyance type average fulfilment time interval; 
determining, using the fulfillment time interval, as estimated, and the conveyance type average fulfilment time interval, a receivable clock time at which to promise the one or more goods for receipt by a receiver; and 
communicating the receivable clock time to an electronic device of the receiver.

The claim as a whole executes a method that is directed to an abstract idea comprising processes that can be executed by a human utilizing mental processes while following a procedure that organizes human activity.
Step 2A (Second Prong)
Integration into a practical application:
a) requires an additional element or a combination of elements in the claim to apply, rely on, or use the judicial exception in a manger that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception; and 
b) uses the considerations laid out by the Supreme Court and the Federal Circuit to evaluate whether the judicial exception is integrated into a practical application.
Limitations that are indicative of integration into a practical application comprise:
Improvements to the functioning of a computer, or to any other technology or technical field, see MPEP 2106.05(a) formerly considered under Step 2B.
No evidence of an improvement to the functioning of a computer, or to any other technology or technical field.
Applying the judicial exception with, or by use of, a particular machine, see MPEP 2106.05(b); formerly considered under Step 2B.
No evidence exists in the instant specification or claims of a particular machine.
Effecting a transformation or reduction of a particular article to a different state or thing, see MPEP 2106.05(c) formerly considered under step 2B.
No evidence exists of a transformation or reduction of a particular article to a different state or thing.
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, see MPEP2106.05(e), formerly considered under step 2B, and Vanda Memo.
The claim does not go beyond generally linking the use of the judicial exception to a particular technological environment, e.g. processor. 
Limitations that are not indicative of integrations into a practical application comprise:
Adding the words “apply it” (or an equivalent) with the judicial exceptions, or mere instructions to implement an abstract ideal on a computer, or merely uses a computer as tool to perform an abstract idea, see MPEP 2106.05(f), formerly considered under step 2B.
Adding insignificant extra-solution activity to the judicial exception, see MPEP 2106.05(g), formerly considered under step 2B.
Generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h) formerly considered under step 2B.
The claims and instant specification generally link the use of the judicial exception to a particular technological environment or field of use, e.g. database
Computing elements are in italics:
Claim 11. A method comprising:
 receiving a request for a picked order comprising: 
a conveyance type; and 
one or more goods; 
estimating a fulfillment time interval to make ready the one or more goods of the picked order by:
evaluating whether the picked order is able to be batched in a picked order batch; and 
when the picked order is able to be batched, evaluating the conveyance type to determine a conveyance type average fulfilment time interval; 
determining, using the fulfillment time interval, as estimated, and the conveyance type average fulfilment time interval, a receivable clock time at which to promise the one or more goods for receipt by a receiver; and 
communicating the receivable clock time to an electronic device of the receiver.

The claim as a whole executes a method that is directed to an abstract idea comprising processes that can be executed by a human utilizing mental processes and conventional use of computing system to follow a procedure for organizing human activity. 
Step 2B (Revised)
In Step 2B, evaluate whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. When taken in combination together, does subject matter offer substantially more than the sum of the functions of the steps when each is taken alone?
If the claim as a whole amounts to significantly more than the exception itself (there is an inventive concept in the claim), the claim is eligible.
If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim), the claim is ineligible.
Another consideration when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more in Step 2B is whether the additional elements add more than insignificant extra-solution activity to the judicial exception. The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent. 
Additional elements are bounded by “quotation” marks that may add significantly more to the abstract idea:
Claim 11. A method comprising:
 receiving a request for a picked order comprising: 
a conveyance type; and 
one or more goods; 
estimating a fulfillment time interval to make ready the one or more goods of the picked order by:
evaluating whether the picked order is able to be batched in a picked order batch; and 
when the picked order is able to be batched, evaluating the conveyance type to determine a conveyance type average fulfilment time interval; 
“determining, using the fulfillment time interval, as estimated, and the conveyance type average fulfilment time interval, a receivable clock time at which to promise the one or more goods for receipt by a receiver;” and 
communicating the receivable clock time to an electronic device of the receiver.

Although claim 11 does not introduce extra-solution activity at this time, the claim, when viewed as a whole, relies on conventional computer processing functions (receiving data, formatting storing data, retrieving data, manipulating data, calculating, searching data, transmitting data) that courts have routinely found insignificant to transform an abstract idea into a patent-eligible invention. See Alice, 134 S. Ct. at 2360. The last step “determining, using the fulfillment time interval, as estimated, and the conveyance type average fulfilment time interval, a receivable clock time at which to promise the one or more goods for receipt by a receiver;” amounts to nothing significantly more than an instruction to implement the abstract idea across a generic computer network which is not enough to transform an abstract idea into a patent-eligible invention.
The elements of the instant method steps do not offer substantially more than the sum of the functions of the steps when each is taken alone. That is, the steps involved in the recited process undertake their roles in performance of their activities according to their generic functionalities which are well-understood, routine and conventional. The elements together execute in routinely and conventionally accepted coordinated manners and interact with their partner elements to achieve an overall outcome which, similarly, is merely the combined and coordinated execution of generic computer functionalities which are well-understood, routine and conventional activities previously known to the industry.
Claims 1-20 recite processes that can be executed by a human utilizing mental processes with conventional computing devices while following a procedure dependent upon human activity. This judicial exception is not integrated into a practical application because generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements store and retrieve information in memory and manipulate data which are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP 2106.05(d).
Conclusion
Accordingly, the examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-9, 11 and 13-19 are rejected under 35 USC 103 as being unpatentable over Darragh et al., US 2014/0279294 “Darragh,” in view of Chen et al., Item U “Chen,” and Mueller et al., US 2017/0124511 “Mueller.”
In Darragh see at least:
(underlined art text is for reader convenience and emphasis) 
Regarding claim 1: A system comprising:
one or more processors; and
See Figs. 1 and 2. 
one or more non-transitory memory storage devices storing computing instructions configured to run on the one or more processors and perform:
See Fig. 2.
receive[[ing]] a request for a picked order comprising:
a conveyance type; and
Delivery by other means, e.g. mail, package delivery), see at least [Darragh: 0011]; customer designates a physical location (e.g. store or warehouse) for picking up items, see at least [Darragh: 0054]. Please note: Darragh’s customer is specifying a conveyance type e.g. a physical store location, mail or package delivery.
one or more goods;
Pick list of customer order assigned to the picker and added to the picker’s queue, see at least [Darragh: 0194]. 
estimate[[ing]] a fulfillment time interval to make ready the one or more goods of the picked order by:
Fulfillment server determines that the business may be unable to fulfill the order item in a timely manner and the promised fulfillment time may be approaching. Promised fulfillment time is less than a predetermined amount of time, see at least [Darragh: 0056; 0077] (expiration time).
evaluating whether the picked order is able to be batched in a picked order batch; and 
Rejection is based in part upon the teachings applied to claim 1 by Darragh and further taught by Darragh-Chen. 
Additionally in Darragh see at least:
[Darragh: 0185] In a situation in which a picker or customer has more than one item to collect, the inventive system may provide a suggested picking or collection order based on consideration of one or more of the size of an item, the weight of an item, the fragileness of an item, the location of an item, the location of an item relative to another item or to an exit, the number of instances of an item within a store or department, the individual or aggregate fulfillment confidence scores for an item or items, etc. Such a suggested picking or collection plan may be based on a minimization algorithm designed to minimize the expected retrieval time or distance traveled (e.g., least squares, traveling salesman, etc.), an optimization algorithm designed to optimize several variables (e.g., time, distance, weight carried, etc.), a set of rules, a suitable heuristic based on perceived benefit to a certain order, etc. 
Although Darragh does not expressly mention batching sales orders for a picker, Chen on the other hand would have taught Darragh techniques that batch sales orders for warehouse/distribution center pickers.
In Chen see at least:
(Chen: page 1) Four methods are usually used to reduce travel times or distances by means of more efficient control mechanisms in warehouses [2]. They include (1) determining good order picking routes; (2) zoning the warehouse (i.e., an order picker picks only that part of an order that is in his/her assigned zone); (3) assigning products to the correct storage locations; and (4) assigning orders to batches . In an order picking operation, the order pickers may apply the single-order picking (picking one order at the same time) or batch picking (picking a group of orders simultaneously). A batch is a group of orders that is picked in a single tour [1]. The orders in a batch may not exceed the storage capacity of the order picking vehicle. A higher efficiency and productivity can be achieved by means of batch picking. For this approach, orders must be consolidated before the picking operations. Warehouse managers are interested in finding the most economical way of picking customer orders which minimizes the costs involved in terms of distance traveled and/or time spent. Batch picking may be more cost-effective in warehousing as a result of the decrease of average travel time or average travel distance per order. However, a relatively small amount of research on the subject of order batching can be found in the literature [3]. Heuristic methods were commonly developed to resolve the problem of order batching since its mathematical formulation is very complicated. Some batching heuristics [3-9] have been introduced in the literature for minimizing the total distance traveled by operators and/or S/R (storage/retrieval) machines. Van den Berg [1] has made a survey of these batching heuristics. Most heuristics firstly pick a seed order (initial order ) for a batch and afterward expand the batch with orders that have proximity to the seed order as long as the vehicle capacity is not exceeded.
(Chen: page 1) Elsayed and Unal [6] developed timesaving batching heuristics. Elsayed and Stern [5] considered various proximity measures for hatching heuristics, and they found that none of them produces consistently superior results through experimentations. In a comparative study of batching heuristics, Pan and Liu [10] recommend a batching heuristic developed by Hwang and Lee [9]. Their algorithm clusters orders according to proximity, which is measured by attribute vectors. Additionally, Elsayed and Lee [11] and Elsayed et al. [12] developed batching heuristics that minimize the earliness and tardiness for an order picking operation with man aboard S/R machines.
One of ordinary skill in the art before the effective filing date would have recognized that applying known techniques taught by Chen, which batch sales orders for pickers and reduce pick walk distance and time, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Chen to the teachings of Darragh would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
when the picked order is able to be batched, evaluating the conveyance type to determine a conveyance type average fulfillment time interval;
Rejection is based upon the teachings and rationale applied to claim 1 and further taught and/or suggested by Darragh-Chen-Mueller: Although Darragh-Chen rely on conveyance types, e.g. delivery by mail, package delivery, physical store location pickup by the customer, Darragh-Chen do not expressly mention determining a conveyance type average fulfillment time interval. Mueller on the other hand would have taught Darragh-Chen techniques that factor average conveyance times into a promise delivery date to a customer.
In Mueller see at least:
[Mueller: 0010] As the e-commerce industry is thriving, many retail service providers at times prefer to route customers' requests to retail stores instead of distribution centers (i.e., warehouses), where multiple retail associates are available for quick fulfillment of those requests. One challenge relates to routing a customer's online request to an appropriate retail store, and related logistical and routing aspects of a given request or order. Often, issues such as the availability of the retail associates/agents, the inventory level/availability of the ordered product at different retail stores, and selection of an appropriate retail store for delivery of the ordered product, based on factors such as the requested mode of delivery of the product and preferred delivery time chosen by the customer, are not taken into account simultaneously by online shopping and customer assistance portals, during the process of delivering services. Consequently, customers often encounter problems such as delay in product delivery, prolonged waiting time before the order is processed, inappropriate routing of the customer's requests to a retail store where the product is not currently available, and so forth.
[Mueller: 0054] Database 116 is a logistics database, configured to store logistics information, rules and data, such as driver logs, state of availability of different drivers for local deliveries, time window availabilities, state of delivery of different products, rules on delivery and distribution of merchandize in different jurisdictions, average delivery time and delivery cost from different delivery centers to destination locations, location/address of different delivery centers, and firms providing courier/traditional shipment services and contracted with the retail service provider, etc.
[Mueller: 0087] At step (2), on receiving the transaction request message, the Customer Application running on the customer's mobile communication device 144 retrieves data from the RFS 110 and renders one or more user selectable options on the customer mobile communication device 144, relevant to different methods available for shipping/delivering the product. For simplicity and uniformity of the disclosure, these may be referred to as ‘delivery options’ for the product. Such delivery options may include, though are not limited to, a ‘Pick-up from Store’ option, a ‘Deliver to Current Location’ option, a ‘Ship to Address/Standard Shipping’ option, and a ‘Local Delivery option’. Other possible delivery options may also be contemplated, such as ‘Express Delivery,’ which may mean a promising delivery within 60-120 minutes of the order receipt, for example. Further, based on the current state of availability of the specific product within the retail stores, the rendered delivery options may vary in different embodiments. For example, in a case where the ordered product is not available within any of the retail stores located within a specific radial range of the shipment address, the express delivery option may automatically not be rendered as a selectable option.
[Mueller: 0100] … In cases where no retail store is found in vicinity to the shipping address, the request may be routed to a distribution center (i.e., warehouse), where the product inventory is available, and from where the ordered product can be shipped within the promised time (i.e., 60-120 minutes for “Express Delivery” and within the same day for “Local Delivery”, as the case may be). Those embodiments may, however, require the RFS's interaction with the logistics server 150, to obtain average delivery time information from the distribution center.
[Mueller: 0127] Snapshot VI depicts the multiple delivery options for the selected product(s) rendered to the customer, for obtaining his delivery preference. The customer may select a ‘Deliver to my location’, ‘Pick-up from Store’, or a ‘Ship to Address’ (i.e., Traditional Shipping) based on his personal preference, as shown. The customer may select to pay with ApplePay, for example, using tab 334.
[Mueller: 0132] Referring to FIG. 5, the method 500 starts at step 502, multiple selectable options are rendered for different products available for sale, through the Customer Application executing on the customer's mobile device. … Alongside the displayed products, other information such as the Product price, and time-frame for delivery such as “Available For Delivery Within 3 Days”, “Available for Delivery Within Same Day”, etc., “Express Delivery Available”, “Available at Your Nearest Store”, and so forth, may be rendered on the customer's user interface, based on the product inventory information available to the RFS.
[Mueller: 0143] If the product inventory is confirmed, then at step 538, the associate communicates with the logistics server over the cloud network, and obtains the shipment information (such as the driver's details and expected time of arrival at the store for pick-up)
[Mueller: 0147] FIG. 8 illustrates a process stemming from continuation box 550 where the customer has selected ‘Ship to Address’ (i.e., “Traditional Shipping”) as the delivery option for the product.
[Mueller: 0175] Detailed view of an exemplary shipping database 928 is depicted in FIG. 17. That database includes attributes of each shipping method, such as a Method Identifier, which may be unique to each shipping method, thus differentiating it from other shipping methods; the Geo Area within which the shipping service is available; and delivery time, which may be in the form of a matrix mapping one geo location (location ‘i’, for example) to another (location ‘j’, for example) and containing the estimated, average delivery time between each pair of locations (t.sub.ij, denoting the average delivery time between i.sup.th and j.sup.th location), etc. Data within the delivery time matrix may be utilized by the order routing unit to identify the store from where it takes minimum time to deliver the product to the customer's shipping address or current location, or whatever the case may be. Geo Area for a particular shipping method may be available in the form of a specific radial range of a reference point, or in any other suitable form; for example, “Services available for delivery within 25 km range of NW 2.sup.nd Avenue, Miami, Fla.” 
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of Mueller, which factor average delivery time into fulfillment options, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Mueller to the teachings of Darragh-Chen would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
determining, using the fulfillment time interval, as estimated, and the conveyance type average fulfilment time interval, a receivable clock time at which to promise the one or more goods for receipt by a receiver; and communicating the receivable clock time to an electronic device of the receiver.
Rejection is based upon the teachings and rationale applied to claim 1 and further taught and/or suggested by Darragh-Chen-Mueller. In Darragh-Chen-Mueller, the customer may be provided with one or more fulfillment options, in addition to information about an expected delivery time if the item is fulfilled from a retail store or from a warehouse, see at least [Darragh: 0202]. Fulfillment server determines that the business may be unable to fulfill the order item in a timely manner and the promised fulfillment time may be approaching. Promised fulfillment time is less than a predetermined amount of time, see at least [Darragh: 0056; 0077] (expiration time).
Regarding claims 3 and 4: Rejections are based upon the teachings and rationale applied to claim 1 and further taught and/or suggested by Darragh-Chen-Mueller. Darragh-Chen-Mueller are aware of the current clock time otherwise would not know promised fulfillment time is approaching or when to actually promise a delivery time. Darragh-Chen-Mueller are aware in difference in clock time given that the Darragh-Chen-Mueller system has determined the promised fulfillment time is less than a predetermined amount of time.
Regarding claims 5 and 6: Rejections are based upon the teachings and rationale applied to claims 1 and 3. Please note: Selection of Traditional Delivery to address location by the customer requires multiple clock hours.
Regarding claim 7: Rejection is based upon the teachings and rationale applied to claim 1.
Regarding claim 8: Rejection is based upon the teachings and rationale applied to claim 1.
Regarding claim 9: Rejection is based upon the teachings and rationale applied to claim 1 and further taught and/or suggested by Darragh-Chen-Mueller: optimizes vehicle capacity by ensuring vehicle capacity is not exceeded.
Regarding claim 11: Rejection is based upon the teachings and rationale applied to claim 1.
Regarding claims 13-19: Rejections are based upon the teachings and rationale applied to claims 1, 11 and dependents of claim 1 reciting similar subject matter.
Claims 2 and 12 are rejected under 35 USC 103 as being unpatentable over Darragh, US 2014/0279294, in view of Chen, Item U, and Mueller, US 2017/0124511, as applied to claims 1 and 11 further in view of Colson et al., US 2017/0341795 “Colson.”
Rejections are based in part upon the teachings and rationale applied to claims 1 and 11 by Darragh-Chen-Mueller and further taught and/or suggested by Darragh-Chen-Mueller-Colson. Although Darragh-Chen-Mueller do not expressly mention batching ability of conveyance type and autonomous ability, Colson on the other hand would have taught Darragh-Chen-Mueller techniques for using for aggregating delivery orders in autonomous delivery vehicles.
In Colson see at least:
[Colson: 0057] Data 226 may be captured from each of the entities 202 and transmitted to an aggregator 228. The data 226 may include any or all of the data generated and/or stored by the entities 202 (e.g., 3-D printed packaging system 100, computing system 206, etc.). In some examples, the aggregator 228 may be a merchant store, a shipping or logistics company, and/or a provider of some or all of the 3-D printed packaging systems employed by the entities 202. By collecting data 226 from as many entities as possible the aggregator 228 can gain insight into real-time global commerce, knowing not only what was purchased, but also from where, to whom it was shipped, how much it weighs, how big the package is, and/or any of the other information related to the customer, recipient, shipper, items, package, described herein. The aggregator can then send data and/or instructions back to the entities 202 based on these insights. This level of understanding in the real-time or near-real-time supply chain allows the aggregator 228 to adjust delivery schedule, schedule package pickups and/or deliveries, reroute trucks, bundle packages, and/or otherwise adapt and manage logistics with much greater precision. For example, based on the data 226, the aggregator 228 can determine in substantially real-time which truck 230 or drone 232 to deploy to which retailer 202 and can transmit data and/or instructions to the respective truck 230 and/or done 232 to effectuate the desired actions. Specifically, the aggregator 228 may be able to determine the volume and/or weight capacity of truck needed to pick up all of the packages from a given entity. Additionally or alternatively, the aggregator 228 may determine how many drones will be required to deliver the packages from a given fulfillment center to their recipients. Still further, the aggregator 228 can determine the best routes to allow the trucks 230 and/or drones 232 to deliver their packages in the shortest distance and/or in the fastest time. In some examples, the trucks 230, drones 232, couriers, aircraft, and other delivery vehicles (any or all of which may be autonomous or driven by humans) may transmit data 234 back to the aggregator 228, including estimated delivery times, travel times, traffic information, delivery status (e.g., in transit, delivered, signature or other confirmation of delivery, delivery declined/rejected, returned, etc.), delivery times, package status (e.g., lost, damaged, stolen, etc.), or any other information regarding the package, its contents, recipient, etc. These and numerous other optimizations are possible and will result in more efficient deliveries—reducing time, cost, and waste in the shipping portion of the process. The two-way arrows between the aggregator 228 and the entities 202, and between the aggregator 228 and the trucks 230 and drones 232 indicate that data, instructions, and other information can be transmitted in both directions (to and from the aggregator 228).
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of Colson, which relies on autonomous delivery vehicles and efficient routing to multiple delivery locations, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Colson to the teachings of Darragh-Chen-Mueller would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
Claims 10 and 20 are rejected under 35 USC 103 as being unpatentable over Darragh, US 2014/0279294, in view of Chen, Item U, and Mueller, US 2017/0124511, as applied to claims 1 and 11 further in view of Snow, US 2016/0203543 and Maifeld et al., US 2016/0321605 “Maifeld.”
Rejections are based in part upon the teachings and rationale applied to claims 1 and 11 by Darragh-Chen-Mueller and further taught and/or suggested by Darragh-Chen-Mueller-Snow.
Additionally in Darragh-Chen-Meuller see at least:
[Darragh: 0191] In one embodiment, pick items 502, may enable a picker to access a user interface that enables the picker to select order items from the retail store fulfill queue.  In one embodiment, the picker may have access and/or visibility to items that may not be selected by another picker.  Also, in one embodiment, the order items accessible and/or visible to the picker may be determined in part by factors such as, type of good or service, location of the picker within the retail store, location of good within the retail store, supervisor/administrator preference, number of order items already in picker's pick queue, or the like.  In this way the workload placed on each picker at any time may be adjusted or re-balanced in accordance with one or more factors related to the current environment of the store or warehouse, the picking queue for the picker or for a group of pickers, the urgency of certain items in terms of their need for fulfillment, etc.
(Chen: page 6) A depot coordinates the flow of work in the warehouse zone. A group of orders is arranged into batches. Each batch is assigned to a picker who performs a picking tour and picks all of the line items required by the batch. A picking tour consists of a picker leaving the depot, making a tour with the S-shape strategy [25] through a warehouse zone, and returning to the depot. The aisle structure implies that an order picker enters every aisle where an item has to be picked and travels the complete aisle. However, it is not necessary to entirely travel the last aisle if the number of aisles to be traveled is odd as exemplified in Fig. 2. Please note: Chen is addressing aisle-to-aisle dispersion.
[Mueller: 0049] In an embodiment, database 114 comprises a retailer database that stores information or data utilized by the retail service provider (retailer). Retailer information includes but is not limited to, attributes of different retail associates/agents currently working in different retail stores. In an illustrative example, this includes a list of retail associates (e.g., employees of the retailer who work at a physical retail store location) such as their personal data (their names, age, associate ID, residential address, field of specialization, title, etc.), the shift, working hours of the retail associates, their current state of availability, their spatial location within retail stores, daily load status, etc.
[Mueller: 0112] In embodiments where the customer finds it inconvenient to pick the product from any of the recommended stores, the order may be cancelled and a notification message indicating request cancellation may be provided to the customer. However, in certain embodiments, before cancelling the order, a ‘delivery from store’ or a ‘traditional postal shipment’ may be offered to the customer, as an alternative. If the customer accepts, then the product may be packed and delivered through one of the traditional shipment modes to the shipment address. Else, if the customer declines, the order may be finally cancelled.
Although Darragh-Chen-Mueller do not expressly mention aisle dispersion, Snow on the other hand implements techniques that would be useful to Darragh-Chen-Mueller in making delivery commitments, making pick list assignments, factoring aisle-to-aisle dispersion of products on a pick list and receiving customer acceptance of a delivery time.
In Snow, see at least:
[Snow: 0028] According to a first aspect of the invention, a method is provided for providing an accurate, timely and precise pickup time for a multi-product order.  A first item selection in an order is received from a user through an online order interface.  A second item to be added to the order is received from the user through the interface.  A first pickup time is calculated based on a factorial assessment.  The assessment includes as one factor the locational dispersion of the items from each other in a picking facility.  A first notification is provided to the user of the first pickup time.  The user is allowed to change or delete any of the items to modify the first pickup time before finalizing the order.  Picking of the order is dynamically tracked at the picking facility and a second pickup time is calculated based on the completion of the picking of the order.  A second notification is provided to the user of the second pickup time, as a modification of the first pickup time in order to provide an "as soon as possible" pickup time. Please note: Claims 9 and 18- user change to a pickup time before finalizing the order serves as an acceptance.
[Snow: 0066] A user interface is provided whereby an accurate pickup time is presented to the user.  For example, the user may place an online order using a browser running on a computing device like a tablet.  Thus the accurate pickup time may be displayed on a particular area of the browser to indicate to the user that the order will ready for pickup in the specified time.  As an example the display may show: "Order will be ready for pickup in 45 minutes at 3:50 pm".  This allows the user to pickup the order as soon as possible.  The merchant may also be notified when the user arrives for grocery pickup. Please note: Claims 8 and 17 regarding clock hours.
[Snow: 0082] The product locational dispersion of ordered items in the store may also be calculated 304 (i.e. in what vicinity the products are).  Thus if the items in the order are spread all over the store then the product dispersion is high, while if the items in an order are located in the same aisle or aisles close by then the product dispersion is low.  Therefore, it can be noted that picking an order with a low product dispersion will take a comparatively shorter time while picking an order with a high product dispersion will take a comparatively longer time. Please note: Claims 4 and 13.
[Snow: 0084] The system may check how many (and which) pickers are on shift 306.  The number of pickers that are on shift may vary based on the time of the day, day of the week/month, and other factors like holidays and festivals.  The system may also look at which pickers are on shift as they may have individual efficiency metrics. Please note: Claims 5 and 14.
[Snow: 0085] The system may check how many pickers are available at the present time (some may be on shift but on break, on a washroom break, or out temporarily due to an unforeseen emergency) 307.  The number of pickers may vary during a given shift as some pickers may be busy while some others may be on break e.g. lunch break. Please note: Claims 5 and 14.
[Snow: 0086] The system may check how many other orders are in queue 308.  The other orders that are in queue will have a rolling effect on the instant order, as the pickers will be first assigned to pick and assemble orders that have been received prior to the instant order.  Thus the number of orders in the queue and their size and complexity will have an impact on the calculation of the pickup time of the instant order. 
[Snow: 0087] An accurate pickup time for the ordered products is then calculated 309.  When calculating the accurate pickup time for the ordered products in the instant order, some or all of the factors described above may be used.  In other embodiments, there may be other factors that are relevant to that particular implementation.  Thus the above are exemplary and not limiting. 
[Snow: 0088] The accurate pickup time may be adjusted to compensate for the personal variations of the speed at which the individual staff members work.  Thus, if a picker(s) is assigned who is agile and works at a rate which is faster than the average, the pickup time may be adjusted by taking into account the personal variation in speed of the individual picker who is assigned to pick the order.  Similarly, if a picker who is relatively slower than the average, and has been assigned to pick an order, the accurate pickup time may be adjusted by taking into account the personal variation in speed of the individual picker. 
[Snow: 0089] When checking how many pickers are on shift and how many pickers are available to pick/assemble an order, the system may take into account the personal variation in speed for each of the pickers who are on shift and available or working in a queue already picking previous orders.
[Snow: 0091] The system may consider the size of the location 402.  If the location is retail, it may be a small store, a standard grocery store or a super store.  If the location is a warehouse, it may be big or small.  There may also be multiple levels in the location.  The factors in terms of the size of the store will have an impact on the time it takes to assemble the order and have it ready for pickup.  Thus if the store is very large it will take a picker longer to walk the aisles to pick the different items in the order as opposed to a store with a smaller footprint where items and aisles are relatively closer to each other. Please note: Claims 4 and 13.
[Snow: 0093] In one embodiment, a typical order (average order) is considered and how close or far ordered products are from each other may be analysed.  Using this information, the server may create a dispersion map that may display and calculate the dispersion index i.e. how far are the products in the order and how the instant order compares to an average order.  Thus we note that the higher the dispersion index is for an order the longer it will take to assemble the said order.  This information is vital when calculating the accurate pickup time based on the number and type of items in the order.  For instance, the dispersion index may be the summed straight-line distance between all of the items in a sequence.  Or, it may be a minimum (shortest) picker path distance of the sequence of items in a continuous traversable path.  If the traversable path is significant, collection may be allocated by department (bakery, meat, etc.).  The items in the list may first be sorted so that locationally-adjacent items may be grouped or ordered together. Please note: Claims 2, 4, 11 and 13.
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques taught by Snow, which evaluate the availability of a picker based upon picker status, fulfillment times based upon aisle-to-aisle product dispersion, quantities and clock-hours, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Snow to the teachings of Darragh-Chen-Mueller would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc. Stated in other words, Darragh-Chen-Mueller-Snow teach and suggest: 
executing one or more ninth computer instructions configured to evaluate a quantity of the one or more goods.
executing one or more ninth computer instructions configured to evaluate a quantity of aisle switches associated with picking the one or more goods.
executing one or more ninth computer instructions configured to evaluate an availability of one or more pickers to pick the one or more goods.
wherein: the one or more predetermined clock times comprise (i) one or more clock hours or (ii) one or more clock half-hours.
Rejections are based in part upon the teachings and rationale applied to claims 10 and 20 by Darragh-Chen-Mueller-Snow and further taught and/or suggested by Darragh-Chen-Mueller-Snow-Maifeld.
Although Darragh-Chen-Mueller-Snow are silent regarding determining whether previously promised picked sales orders have been canceled, Maifeld on the other hand implements techniques that assess whether an order has been fulfilled, shipped, cancelled, partially picked, etc., see at least [0036; 0048]. It would have been obvious to one of ordinary skill in the art at time of the effective filing date to modify the system and methods of Darragh-Chen-Mueller to implement techniques that can factor order cancellations and impact of pick lists as taught by Maifeld, in order to minimize wasted effort on the part of pickers. 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sharma, Item V,  “A proposed hybrid storage assignment framework: a case study,” discloses:
The purpose of cluster analysis in this case is to define clusters by studying the proximity of produced items’ quality criteria. It is the technique in which the variables under observation are grouped into manageable meaningful piles (Afifi et al., 2012). Proximity analysis is used to find out the closeness in a homogenous and distinct manner. Or in other words, it is a technique to transform a “mountain” of information in different objects or observations, based on the values of referred parameters. The variables can be collected into groups, using graphs or computer-assisted multivariate analysis software like SPSS, Minitab, etc. so that a cluster can comprise a group with similar characteristics. Several research works have been carried out using clustering to optimize picking operations. Product items and customer clustering problem can be used with integer programming model to optimize picking operations (Liu, 1999). Total travel distance for order picking has been optimized using heuristic-based clustering (Hwang et al., 2003). Daniels et al. (1998) presented a NP complete model that dynamically and simultaneously determines the location assignment and picking sequence. The order data are collected from a database of past sales and further discriminant analysis is used to assign the closest cluster to new customers or orders based on the quality of produced goods. In this section we introduce the cluster analysis technique, and the steps applied to analyze the data. Then in the next section we propose the model and algorithm to improve the process.
SPSS software is used for cluster analysis and interpretation among different objects. Steps to use SPSS software for proximity cluster analysis and interpretation are as follows: 
Collect average quality data, given to 38 customers as per the sensitivity (their preset priorities). These quality data are whiteness, humidity, brightness, tenacity, Denier and Shirley fault.
Refer to the proximity matrix and Ward linkage table to find out the respective distance among all the customers. Proximity represents the pair wise distance among all the variables with the criteria under consideration. Squared Euclidean distance is used as a measurement unit for computing distance/closeness between the objects in multidimensional space. It represents geometric distance between the objects in 2D or 3D space.
Refer to the dendogram (as shown in Figure 4) to decide the number of clusters as per the proximity values of customers. By analyzing the diagram, we decided on five clusters of customers as shown. Case numbers 2-5, 8-9, 12-18, 24 and 25, 10 and 26 lie in cluster numbers 1, 2, 3, 4 and 5, respectively. This cluster number may vary depending on the analysis.
The k-means method is used to produce the exact k different clusters demanded for the greatest possible distinction. Select k=5 value for the number of clusters as mean value for further analysis. The Ward linkage method is used to create partition for the cluster membership. It is assessed by calculating the total sum of squared deviations from the mean of a cluster. The Ward linkage method gives some sense of the possible number of clusters and the way these merge as seen from the dendogram; while with k-mean clustering one can run the process for the optimal numbers known in advance to define and generate members (Afifi et al., 2012).
US 2011/0173041 (Breitenbach et al.) July 14, 2011 “Venue Product Sales and Networking,” discloses: [0074] According to some embodiments, the fulfillment data 424-2 may comprise data descriptive of one or more fulfillment facilities, stations, and/or personnel at (or associated with) the venue. The fulfillment data 424-2 may comprise, for example, data descriptive of fulfillment facility inventory, order preparation and/or packaging statistics (e.g., average order preparation time), sales metrics (e.g., total sales volume, profits, sales and/or profit goals), fulfillment location information (e.g., coordinates, best/quickest routes to and/or from the location, nearby and/or typically served sections and/or seats), fulfillment station capacity information (e.g., maximum customer and/or order queue length, order volume capacity, current capacity and/or queue length, and/or staffing levels), and/or hocker and/or runner metrics (e.g., inventory carried, average delivery times to different sections/seats, history of proper handling of certain types of goods, and/or availability).
US 2016/0321605 (Maifeld et al.) November 3, 2016 “Customer Order Picking by Delivery Container,” discloses: order has been fulfilled, shipped, cancelled, partially picked, etc., see at least [0036; 0048].
US 9,786,187 (Bar-Zeev et al.) October 10, 2017 “Transportation Network Utilizing Autonomous Vehicles for Transporting Items,” discloses: In various implementations, in addition to utilizing autonomous vehicles with different travel ranges, autonomous vehicles may also be utilized that have other differences in capabilities. For example, different autonomous vehicles with different carrying capacities may be utilized for carrying certain numbers of items or items of certain sizes and/or weights. More specifically, in one example a relatively larger type of autonomous vehicle may be utilized for transporting numerous items to an intermediate network location, while relatively smaller autonomous vehicles may then be utilized for transporting smaller groups or individual items to destination network locations (e.g. delivery locations). As another example, different autonomous vehicles may have different travel speeds, wherein faster autonomous vehicles may be utilized to transport higher priority items more quickly. As another example, different types of autonomous vehicles that utilize different modes of transport (e.g., flying versus ground travel) may provide options when certain conditions occur (e.g., flying over an area that is experiencing rush hour traffic). It will be appreciated that the inclusion of autonomous vehicles with different capabilities may increase the efficiency and flexibility of the system for transporting items.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760.  The examiner can normally be reached on M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 


automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        December 7, 2021